DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in reply to an application filed on August 2, 2021 regarding Application No. 17/391,715.  Claims 1-20 are pending.


Priority
The instant application is a continuation of U.S. Application No. 15/981,586, filed on May 16, 2018, now U.S. Patent No. 11,081,045.

Acknowledgment is made of Applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d).  A certified copy of the KR 10-2017-0154070 application filed in Korea on November 17, 2017 has not been filed in the instant application but was previously filed in parent application 15/981,586.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 2, 2021 and February 10, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Office.  Please note that the Office has included the application number and/or art unit number on the IDSes.  The Office notes that a copy of Foreign Patent Documents Cite No. 1 KR 10-2017-0046804 was not submitted in the instant application but was previously submitted on May 16, 2018 in parent application 15/981,586.


Claim Objections
Claims 1-11 and 14-19 are objected to for the reasons discussed below.

Regarding claim 1, “wherein the first anode electrode connected to the second electrode when a first control signal having a voltage value of an ON level is input” in the second to last limitation should be changed to “wherein the first anode electrode is connected to the second electrode when a first control signal having a voltage value of an ON level is input” to read better.
Also, “wherein the second anode electrode connected to the second electrode when a second control signal having the voltage value of the ON level is input” in the last limitation should be changed to “wherein the second anode electrode is connected to the second electrode when a second control signal having the voltage value of the ON level is input” to read better.

Regarding claims 2 and 16, “the second anode element electrode” in the second to last and last lines of each claim should be changed to “the second anode 

Regarding claims 3 and 17, “fourth sixth electrode” in the second to last and last lines of each claim may need to be changed to “

Regarding claim 6, “the second switch” should be changed to “a second switch” since “second switch” was not previously recited, or “the first switch”, if appropriate, corresponding to the “first switch” previously recited.  For purposes of examination, the claim language will be interpreted as discussed in the rejections below.

Regarding claims 7, 8, 18, and 19, “a eighth electrode” in lines 3-4 of each claim should be changed to “an eighth electrode” to read better.

Regarding claim 14, “wherein the first anode electrode connected to the second electrode when the common power source line is connected to the first node” should be changed to “wherein the first anode electrode is connected to the second electrode when the common power source line is connected to the first node” to read better.

Regarding claim 15, “wherein the second anode electrode connected to the second electrode when the common power source line is connected to the second node” should be changed to “wherein the second anode electrode is connected to the second electrode when the common power source line is connected to the second node” to read better.

Regarding claim 17, “the first control signal” in lines 3-4 should be changed to “a first control signal” since “first control signal” was not previously recited.

Regarding claims 2-11, these claims are objected to as being dependent upon an objected to base claim.

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claims are rejected because the claimed “first node” and “second node” in independent claims 1 and 12 do not correspond to first and second nodes N1 and N2 disclosed in the specification (i.e., “first node” and “second node” have specific meanings; see figures 2 and 14, [0047]-[0052], [0099], [00101], [00109], [00111], [00129], [00137], and [00142]).  The dependent claims do not remedy these issues (i.e., the nodes continue to be identified as said first and second nodes).  The Office suggests “third node” and “fourth node” for consistency with the specification (see figures 2 and 14, [0049], [0050], [0053]-[0058], [0061], [0062], [0098], [0099], [00101], [00108], [00109], [00111], [00126], [00129], [00139], and [00142]).

Regarding claims 2-11 and 13-20, these claims are rejected as being dependent upon a rejected base claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in US 2008/0252568 A1 (hereinafter Kwon) in view of Kimura in US 2003/0071771 A1 (hereinafter Kimura), in further view of Kwak in US 2006/0103608 A1 (hereinafter Kwak).

Regarding claim 1, Kwon (FIGs. 2-3) teaches:
A display device (organic light emitting display device; FIG. 2 and [0027]), comprising: 
a driving power source line (ELVDD line; FIG. 3 and [0042]); 
a first switching element (M2; FIG. 3 and [0042]) which comprises a first electrode (M2 electrode connected to ELVDD; FIG. 3 and [0042]), a second electrode (M2 electrode connected to M3; FIG. 3 and [0043]), and a first gate electrode (M2 gate electrode; FIG. 3 and [0042]) (FIG. 3, [0042], and [0043]), the first electrode (M2 electrode connected to ELVDD) being connected to the driving power source line (ELVDD) (FIG. 3 and [0042]).  
	However, it is noted that Kwon does not teach:
a first light emitting diode which comprises a first anode electrode connected to a first node and a first cathode electrode connected to a second node; and 
a second light emitting diode which comprises a second anode electrode connected to the second node and a second cathode electrode connected to the first node.
	Kimura (Fig. 1) teaches:
a first light emitting diode (131; Fig. 1 and [0061]) which comprises a first anode electrode (anode electrode of 131; see Fig. 1 and [0061]) connected to a first node (115-122-131-132 node; Fig. 1 and [0061]) and a first cathode electrode (cathode electrode of 131; see Fig. 1 and [0061]) connected to a second node (116-131-132 node; see Fig. 1 and [0061]) (Fig. 1 and [0061]); and 
a second light emitting diode (132; Fig. 1 and [0061]) which comprises a second anode electrode (anode electrode of 132; Fig. 1 and [0061]) connected to the second node (116-131-132 node) (Fig. 1 and [0061]) and a second cathode electrode (cathode electrode of 132; see Fig. 1 and [0061]) connected to the first node (115-122-131-132 node) (Fig. 1 and [0061]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display device taught by Kwon to include: the features taught by Kimura, “for realizing a reduction in deterioration over time or a reduction in both deterioration over time and electric power consumption simultaneously.”  (Kimura: [0001]).
	However, it is noted that Kwon as modified by Kimura does not teach:
wherein the first anode electrode connected to the second electrode when a first control signal having a voltage value of an ON level is input, and 
wherein the second anode electrode connected to the second electrode when a second control signal having the voltage value of the ON level is input.
	Kwak (FIGs. 3-4) teaches: 
wherein a first anode electrode (anode electrode of OLED1; FIG. 3 and [0061]) connected to a second electrode (drain electrode of DM; FIG. 3, [0060], and [0061]) when a first control signal (C1[i] signal; FIG. 3 and [0060]) having a voltage value of an ON level (low level; FIG. 4 and [0066]) is input (FIGs. 3-4, [0060], [0061], and [0066]), and 
wherein a second anode electrode (anode electrode of OLED2; FIG. 3 and [0061]) connected to the second electrode (DM drain electrode) when a second control signal (C2[i] signal; FIG. 3 and [0060]) having the voltage value of the ON level (low level; FIG. 4 and [0068]) is input (FIGs. 3-4, [0060], [0061], and [0068]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display device taught by Kwon as modified to include: the features taught by Kwak, such that Kwon as modified teaches: the claimed features, to “reduc[e] the number of lines and elements, and… increase[ the] lifetime of… light emitting elements.”  (Kwak: [0013]).

Regarding claim 2, Kwon as modified by Kimura (Fig. 1) and Kwak teaches:
The display device of claim 1, wherein the first light emitting diode (Kimura: 131) emits light by a current flowing from the first anode electrode (Kimura: anode electrode of 131) toward the first cathode electrode (Kimura: cathode electrode of 131) (Kimura: Fig. 1 and [0061]), and the second light emitting diode (Kimura: 132) emits light a current flowing from the second anode element electrode (Kimura: anode electrode of 132) toward the second cathode electrode (Kimura: cathode electrode of 132) (Kimura: Fig. 1 and [0061]).  

	Regarding claim 3, Kwon (FIG. 3) as modified by Kimura (Fig. 1) and Kwak (FIG. 3) teaches:
The display device of claim 1, further comprising: 
a second switching element (Kwak: CM1; FIG. 3 and [0060]) which includes a third electrode (Kwak: source electrode of CM1; FIG. 3 and [0060]) connected to the second electrode (Kwon: M2 electrode connected to M3; Kwak: drain electrode of DM) (Kwak: FIG. 3 and [0060]), a second gate electrode (Kwak: gate electrode of CM1; FIG. 3 and [0060]) connected to a first control line (Kwak: C1[i] line; FIG. 3 and [0060]) to which the first control signal (Kwak: C1[i] signal) is input (Kwak: FIG. 3 and [0060]), and a fourth electrode (Kwak: drain electrode of CM1; FIG. 3 and [0060]) connected to the first node (Kimura: 115-122-131-132 node; Kwak: CM1-OLED1 node; FIG. 3) (Kwak: FIG. 3 and [0060]); and 
a third switching element (Kwak: CM2; FIG. 3 and [0060]) which includes a fifth electrode (Kwak: source electrode of CM2; FIG. 3 and [0060]) connected to the second electrode (Kwon: M2 electrode connected to M3; Kwak: drain electrode of DM) (Kwak: FIG. 3 and [0060]), a third gate electrode (Kwak: gate electrode of CM2; FIG. 3 and [0060]) connected to a second control line (Kwak: C2[i] line; FIG. 3 and [0060]) (Kwak: FIG. 3 and [0060]), and a fourth sixth electrode (Kwak: drain electrode of CM2; FIG. 3 and [0060]) connected to the second node (Kimura: 116-131-132 node; Kwak: CM2-OLED2 node; FIG. 3) (Kwak: FIG. 3 and [0060]).  
	Regarding claim 7, Kwon (FIG. 3) as modified by Kimura and Kwak teaches:
The display device of claim 1, further comprising: 
a fourth switching element (Kwon: M1; FIG. 3 and [0041] which comprises a seventh electrode (Kwon: M1 electrode connected to M2 gate electrode; FIG. 3, [0041], and [0042]) connected to the first gate electrode (Kwon: M2 gate electrode) (Kwon: FIG. 3, [0041], and [0042]), a fourth gate electrode (Kwon: M1 gate electrode; FIG. 3 and [0041]) connected with a scan line (Kwon: Sn; FIG. 3 and [0041]) (Kwon: FIG. 3 and [0041]), and a eighth electrode (Kwon: M1 electrode connected to Dm; FIG. 3 and [0041]) connected to a data line (Kwon: Dm; FIG. 3 and [0041]) (Kwon: FIG. 3 and [0041]); and 
a fifth switching element (Kwon: M4; FIG. 3 and [0044]) which comprises a ninth electrode (Kwon: M4 electrode connected to M3; FIG. 3, [0043], and [0044]) connected to the second electrode (Kwon: M2 electrode connected to M3) (Kwon: M4 electrode connected to M2 electrode via M3; FIG. 3, [0043], and [0044]), a fifth gate electrode (Kwon: M4 gate electrode; FIG. 3 and [0044]) connected with a sensing control line (Kwon: CLn; FIG. 3, [0044], and [0072]) (Kwon: FIG. 3, [0044], and [0072]), and a tenth electrode (Kwon: M4 electrode connected to Fm; FIG. 3 and [0044]) connected with a sensing voltage line (Kwon: Fm; FIG. 3, [0028], [0044], and [0091]) (Kwon: FIG. 3, [0028], [0044], and [0091]).

	Regarding claim 9, Kwon (FIG. 3) as modified by Kimura and Kwak teaches:
The display device of claim 1. further comprising: 
a first capacitor (Kwon: Cst; FIG. 3 and [0042]) between the first gate electrode (Kwon: M2 gate electrode) and the driving power source line (Kwon: ELVDD line) (Kwon: FIG. 3 and [0042]).


Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Kimura, in further view of Kwak, and in further view of Qing et al. in US 2015/0287359 A1 (hereinafter Qing).

Regarding claim 4, Kwon as modified by Kimura and Kwak teaches:
The display device of claim 3.  
	However, it is noted that Kwon as modified by Kimura and Kwak does not teach:
further comprising: 
a first switch which selectively connects a common power source line to one of the first node and second node.
	Qing (Figs. 2, 4-8(a), and 9-12(a)) teaches:
a first switch (T2; Fig. 2 and [0052]) which selectively connects a common power source line (POWER2(n) line; Fig. 2 and [0052]) to one of a first node (k1-T1-k2 node; Fig. 2 and [0051]) and a second node (terminal b node; Fig. 2 and [0052]) (selectively corresponding to EM(n) at a low level and a high level; Figs. 2 and 4-8(a), [0076], and [0083]-[0091], see also Figs. 9-12(a)).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display device taught by Kwon as modified to include: the features taught by Qing, such that Kwon as modified teaches: a first switch which selectively connects a common power source line to one of the first node and second node (the first and second nodes taught by Kwon as modified combined with the first switch, common power source line, and first and second nodes taught by Qing), “such that the effect of the internal resistance of the power supply line and the threshold voltage of the driving transistor on the display nonuniformity of the AMOLED can be reduced while the rapid aging of the OLED can be effectively avoided.”  (Qing: [0021]).

Regarding claim 5, Kwon as modified by Kimura (Fig. 1), Kwak (FIGs. 3-4), and Qing (Figs. 2, 4, 5, and 8(a)) teaches:
The display device of claim 4, wherein the first switch (Qing: T2) is connected to the first node (Kimura: 115-122-131-132 node; Qing: k1-T1-k2 node) when the second switching element (Kwak: CM1; Qing: DTFT1; Fig. 2 and [0054]) is turned on by the voltage value of the ON level (Kwak: low level; Qing: see [0083] and [0084]) of the first control signal (Kwak: C1[i] signal; Qing: see [0083] and [0084]) (Qing: Figs. 2, 4, 5, and 8(a), [0083], [0084], [0089], and [0091]).

Regarding claim 6, Kwon as modified by Kimura (Fig. 1), Kwak (FIGs. 3-4), and Qing (Figs. 2, 4, 9, and 12(a)) teaches:
The display device of claim 4, wherein the second switch (Qing: T2; see Claim Objections section above) is connected to the second node (Kimura: 116-131-132 node; Qing: terminal b node) when the third switching element (Kwak: CM2; Qing: DTFT2; Fig. 2 and [0055]) is turned on by the voltage value of the ON level (Kwak: low level; Qing: see [0093] and [0094]) of the second control signal (Kwak: C2[i] signal; Qing: see [0093] and [0094]) (Qing: Figs. 2, 4, 9, and 12(a), [0093], [0094], [0098], and [0100]).  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Kimura, in further view of Kwak, and in further view of Ryu et al. in US 2011/0007067 A1 (hereinafter Ryu).

Regarding claim 8, Kwon (FIG. 3) as modified by Kimura and Kwak teaches:
The display device of claim 1, further comprising: 
a fourth switching element (Kwon: M1; FIG. 3 and [0041]) which comprises a seventh electrode (Kwon: M1 electrode connected to M2 gate electrode; FIG. 3 and [0041]) connected to the first gate electrode (Kwon: M2 gate electrode) (Kwon: FIG. 3, [0041], and [0042]), a fourth gate electrode (Kwon: M1 gate electrode; FIG. 3 and [0041]) connected with a scan line (Kwon: Sn; FIG. 3 and [0041]) (Kwon: FIG. 3 and [0041]), and a eighth electrode (Kwon: M1 electrode connected to Dm; FIG. 3 and [0041]) connected to a data line (Kwon: Dm; FIG. 3 and [0041]) (Kwon: FIG. 3 and [0041]).
	However, it is noted that Kwon as modified by Kimura and Kwak does not teach:
a fifth switching element which comprises a ninth electrode connected to the second electrode, a fifth gate electrode connected with a sensing control line, and a tenth electrode connected with the data line.
	Ryu (FIG. 3) teaches:
a fifth switching element (M4; FIG. 3 and [0063]) which comprises a ninth electrode (M4 electrode connected to M3; FIG. 3 and [0063]) connected to a second electrode (M2 electrode connected to M3; FIG. 3 and [0062]) (M4 electrode connected to M2 electrode via M3; FIG. 3, [0062], and [0063]), a fifth gate electrode (M4 gate electrode; FIG. 3 and [0063]) connected with a sensing control line (CLn; FIG. 3 and [0063]) (FIG. 3 and [0063]), and a tenth electrode (M4 electrode connected to Dm; FIG.3 and [0063]) connected with the data line (Dm; FIG. 3 and [0063]) (FIG. 3 and [0063]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display device taught by Kwon as modified to include: the features taught by Ryu, such that Kwon as modified teaches: the claimed features, because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, a display device that displays an image with uniform brightness taught by Ryu ([0027]) is comparable to the display device that displays an image with uniform brightness taught by Kwon as modified (Kwon: [0003]) because they are display devices that display an image with uniform brightness.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the display device taught by Kwon as modified to include: the features taught by Ryu, with the predictable result of providing a display device that displays an image with uniform brightness.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Kimura, in further view of Kwak, and in further view of Do in US 2016/0148911 A1 (hereinafter Do).

Regarding claim 10, Kwon as modified by Kimura and Kwak teaches:
The display device of claim 1.  
	However, it is noted that Kwon as modified by Kimura and Kwak does not teach:
wherein each of the first light emitting diode and the second light emitting diode includes a plurality of micro light emitting diodes.

	Do (Fig. 8) teaches:
a light emitting diode ([0015] and [0029]) includes a plurality of micro light emitting diodes (nano-scale LED devices 121 and 126; Fig. 8, [0109], and [0125]) (Fig. 8, [0015], [0029], [0109], and [0125]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display device taught by Kwon as modified to include: the features taught by Do, such that Kwon as modified by Kimura and Kwak teaches: wherein each of the first light emitting diode and the second light emitting diode includes a plurality of micro light emitting diodes (the plurality of micro light emitting diodes of the light emitting diode of Do applied to each of the first and second light emitting diodes taught by Kwon as modified), to improve light extraction efficiency (Do: [0015]).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Kimura, in further view of Kwak, in further view of Do, and in further view of Sohn et al. in US 2013/0181164 A1 (hereinafter Sohn).

Regarding claim 11, Kwon as modified by Kimura, Kwak, and Do (Fig. 6) teaches:
The display device of claim 10, wherein a micro light emitting diode (Do: nano-scale LED; Fig. 6 and [0091]) includes a luminescent material (e.g., AlGaN or AllnGan; [0095], see also [0096] which discloses a phosphor layer).  
	However, it is noted that Kwon as modified by Kimura, Kwak, and Do does not teach:
a luminescent material having an inorganic crystal structure.
	Sohn teaches:
a light emitting diode includes a luminescent material having an inorganic crystal structure ([0009]).  
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display device taught by Kwon as modified to include: the features taught by Sohn, to provide lighting with high luminance.  (Sohn: [0009]).


Claims 12, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Kimura, in further view of Qing.

Regarding claim 12, Kwon (FIGs. 2-3) teaches:
A display device (organic light emitting display device; FIG. 2 and [0027]), comprising: 
a driving power source line (ELVDD line; FIG. 3 and [0042]); 
a first switching element (M2; FIG. 3 and [0042]) which comprises a first electrode (M2 electrode connected to ELVDD; FIG. 3 and [0042]), a second electrode (M2 electrode connected to M3; FIG. 3 and [0043]), and a first gate electrode (M2 gate electrode; FIG. 3 and [0042]) (FIG. 3, [0042], and [0043]), the first electrode (M2 electrode connected to ELVDD) being connected to the driving power source line (ELVDD line) (FIG. 3 and [0042]).  
	However, it is noted that Kwon does not teach:
a first light emitting diode which comprises a first anode electrode connected to a first node and a first cathode electrode connected to a second node; 
a second light emitting diode which comprises a second anode electrode connected to the second node and a second cathode electrode connected to the first node.
Kimura (Fig. 1) teaches:
a first light emitting diode (131; Fig. 1 and [0061]) which comprises a first anode electrode (anode electrode of 131; see Fig. 1 and [0061]) connected to a first node (115-122-131-132 node; Fig. 1 and [0061]) and a first cathode electrode (cathode electrode of 131; see Fig. 1 and [0061]) connected to a second node (116-131-132 node; see Fig. 1 and [0061]) (see Fig. 1 and [0061]); 
a second light emitting diode (132; Fig. 1 and [0061]) which comprises a second anode electrode (anode electrode of 132; Fig. 1 and [0061]) connected to the second node (116-131-132 node) (Fig. 1 and [0061]) and a second cathode electrode (cathode electrode of 132; see Fig. 1 and [0061]) connected to the first node (115-122-131-132 node) (Fig. 1 and [0061]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display device taught by Kwon to include: the features taught by Kimura, “for realizing a reduction in deterioration over time or a reduction in both deterioration over time and electric power consumption simultaneously.”  (Kimura: [0001]).
	However, it is noted that Kwon as modified by Kimura does not teach:
a first switch which selectively connects a common power source line to one of the first node and second node.
	Qing (Figs. 2, 4-8(a), and 9-12(a)) teaches:
a first switch (T2; Fig. 2 and [0052]) which selectively connects a common power source line (POWER2(n) line; Fig. 2 and [0052]) to one of a first node (k1-T1-k2 node; Fig. 2 and [0051]) and a second node (terminal b node; Fig. 2 and [0052]) (selectively corresponding to EM(n) at a low level and a high level; Figs. 2 and 4-8(a), [0076], and [0083]-[0091], see also Figs. 9-12(a)).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display device taught by Kwon as modified to include: the features taught by Qing, such that Kwon as modified teaches: a first switch which selectively connects a common power source line to one of the first node and second node (the first and second nodes taught by Kwon as modified combined with the first switch, common power source line, and first and second nodes taught by Qing), “such that the effect of the internal resistance of the power supply line and the threshold voltage of the driving transistor on the display nonuniformity of the AMOLED can be reduced while the rapid aging of the OLED can be effectively avoided.”  (Qing: [0021]).

	Regarding claim 16, Kwon as modified by Kimura (Fig. 1) and Qing teaches:
The display device of claim 12, wherein the first light emitting diode (Kimura: 131) emits light by a current flowing from the first anode electrode (Kimura: anode electrode of 131) toward the first cathode electrode (Kimura: cathode electrode of 131) (Kimura: Fig. 1 and [0061]), and the second light emitting diode (Kimura: 132) emits light a current flowing from the second anode element electrode (Kimura: anode electrode of 132) toward the second cathode electrode (Kimura: cathode electrode of 132) (Kimura: Fig. 1 and [0061]).  

	Regarding claim 18, Kwon (FIG. 3) as modified by Kimura and Qing teaches:
The display device of claim 12, further comprising: 
a fourth switching element (Kwon: M1; FIG. 3 and [0041] which comprises a seventh electrode (Kwon: M1 electrode connected to M2 gate electrode; FIG. 3, [0041], and [0042]) connected to the first gate electrode (Kwon: M2 gate electrode) (Kwon: FIG. 3, [0041], and [0042]), a fourth gate electrode (Kwon: M1 gate electrode; FIG. 3 and [0041]) connected with a scan line (Kwon: Sn; FIG. 3 and [0041]) (Kwon: FIG. 3 and [0041]), and a eighth electrode (Kwon: M1 electrode connected to Dm; FIG. 3 and [0041]) connected to a data line (Kwon: Dm; FIG. 3 and [0041]) (Kwon: FIG. 3 and [0041]); and 
a fifth switching element (Kwon: M4; FIG. 3 and [0044]) which comprises a ninth electrode (Kwon: M4 electrode connected to M3; FIG. 3, [0043], and [0044]) connected to the second electrode (Kwon: M2 electrode connected to M3) (Kwon: M4 electrode connected to M2 electrode via M3; FIG. 3, [0043], and [0044]), a fifth gate electrode (Kwon: M4 gate electrode; FIG. 3 and [0044]) connected with a sensing control line (Kwon: CLn; FIG. 3, [0044], and [0072]) (Kwon: FIG. 3, [0044], and [0072]), and a tenth electrode (Kwon: M4 electrode connected to Fm; FIG. 3 and [0044]) connected with a sensing voltage line (Kwon: Fm; FIG. 3, [0028], [0044], and [0091]) (Kwon: FIG. 3, [0028], [0044], and [0091]).  

	Regarding claim 20, Kwon (FIG. 3) as modified by Kimura and Qing teaches:
The display device of claim 12, further comprising: 
a first capacitor (Kwon: Cst; FIG. 3 and [0042]) between the first gate electrode (Kwon: M2 gate electrode) and the driving power source line (Kwon: ELVDD line) (Kwon: FIG. 3 and [0042]).  


Claims 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Kimura, in further view of Qing, and in further view of Kwak.

	Regarding claim 13, Kwon as modified by Kimura (Fig. 1) and Qing (Figs. 2, 4, 5, 8(a), 9, and 12(a)) teaches:
The display device of claim 12, wherein the common power source line (Qing: POWER2(n) line) is connected to the first node (Kimura: 115-122-131-132 node; Qing: k1-T1-k2 node) when a first control signal (Qing: corresponding to turning DTFT1 on; see Fig. 2, [0083], and [0084]) having a voltage value of an ON level (Qing: low level; see Fig. 3, [0083], and [0084]) is input (Qing: Figs. 2, 4, 5, and 8(a), [0083], [0084], [0089], and [0091]), and 
wherein the common power source line (Qing: POWER2(n) line) is connected to the second node (Kimura: 116-131-132 node; Qing: terminal b node) (Qing: Figs. 2, 4, 9, and 12(a), [0093], [0094], [0098], and [0100]).  
	However, it is noted that Kwon as modified by Kimura and Qing does not teach:
wherein the common power source line is connected to the second node when a second control signal having the voltage value of the ON level is input.
	Kwak (FIGs. 3-4) teaches:
wherein a common power source line (VSS; FIG. 3 and [0061]) is connected to a first node (CM1-OLED1 node; FIG. 3) when a first control signal (C1[i] signal; FIG. 3 and [0060]) having a voltage value of an ON level (low level; FIG. 4 and [0066]) is input (FIGs. 3-4, [0060], [0061], and [0066]), and 
wherein the common power source line (VSS) is connected to a second node (CM2-OLED2 node; FIG. 3) when a second control signal (C2[i] signal; FIG. 3 and [0060]) having the voltage value of the ON level (low level; FIG. 4 and [0068]) is input (FIGs. 3-4, [0060], [0061], and [0068]).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display device taught by Kwon as modified to include: the features taught by Kwak, such that Kwon as modified teaches: wherein the common power source line is connected to the first node when a first control signal having a voltage value of an ON level is input (the common power source line, first node, first control signal, voltage value of an ON level taught by Kwon as modified; see also the common power source line, first node, first control signal, and voltage value of an ON level taught by Kwak), and wherein the common power source line is connected to the second node when a second control signal having the voltage value of the ON level is input (the common power source line and second node taught by Kwon as modified combined with the common power source line, second node, second control signal, and voltage value of the ON level taught by Kwak), to “reduc[e] the number of lines and elements, and… increase[ the] lifetime of… light emitting elements.”  (Kwak: [0013]).

Regarding claim 14, Kwon (FIG. 3) as modified by Kimura (Fig. 1), Qing (Figs. 2, 4, 5, and 8(a)), and Kwak teaches:
The display device of claim 13, wherein the first anode electrode (Kimura: anode electrode of 131; Qing: anode of OLED1; Fig. 2, [0015], and [0054]) connected to the second electrode (Kwon: M2 electrode connected to M3; Kimura: electrode of 122 connected to 115; Fig. 1 and [0060] (note: 122 appears to be mislabeled as 123 in line 7 of [0060]); Qing: T1 electrode connected to k1 and k2; Fig. 2 and [0051]) when the common power source line (Kimura: 116 line; Fig. 1 and [0061], see also [0060]; Qing: POWER2(n) line) is connected to the first node (Kimura: 115-122-131-132 node; Qing: k1-T1-k2 node) (Kimura: Fig. 1 and [0061]; see also Qing: Figs. 2, 4, 5, and 8(a), [0083], [0084], [0089], and [0091]).  

Regarding claim 15, Kwon (FIG. 3) as modified by Kimura (Fig. 1), Qing (Figs. 2, 4, 9, and 12(a)), and Kwak teaches:
The display device of claim 13, wherein the second anode electrode (Kimura: anode electrode of 132; Qing: anode of OLED2; Fig. 2, [0015], and [0055]) connected to the second electrode (Kwon: M2 electrode connected to M3; Kimura: electrode of 122 connected to 115; Fig. 1 and [0060] (note: 122 appears to be mislabeled as 123 in line 7 of [0060]); Qing: T1 electrode connected to k1 and k2; Fig. 2 and [0051]) when the common power source line (Kimura: 116 line; Fig. 1 and [0061], see also [0060]; Qing: POWER2(n) line) is connected to the second node (Kimura: 116-131-132 node; Qing: terminal b node) (Kimura: see Fig. 1 and [0061]; see also Qing: Figs. 2, 4, 9, and 12(a), [0093], [0094], [008], and [0100]).  

	Regarding claim 17, Kwon as modified by Kimura (Fig. 1) and Qing teaches:
The display device of claim 12.  
	However, it is noted that Kwon as modified by Kimura and Qing does not teach:
further comprising: 
a second switching element which includes a third electrode connected to the second electrode, a second gate electrode connected to a first control line to which the first control signal is input, and a fourth electrode connected to the first node; and 
a third switching element which includes a fifth electrode connected to the second electrode, a third gate electrode connected to a second control line, and a fourth sixth electrode connected to the second node.
	Kwak (FIG. 3) teaches:
a second switching element (CM1; FIG. 3 and [0060]) which includes a third electrode (source electrode of CM1; FIG. 3 and [0060]) connected to a second electrode (drain electrode of DM; FIG. 3 and [0060]) (FIG. 3 and [0060]), a second gate electrode (gate electrode of CM1; FIG. 3 and [0060]) connected to a first control line (C1[i] line; FIG. 3 and [0060]) to which a first control signal is input (C1[i] signal; FIG. 3 and [0060]) (FIG. 3 and [0060]), and a fourth electrode (drain electrode of CM1; FIG. 3 and [0060]) connected to a first node (CM1-OLED1 node; FIG. 3) (FIG. 3 and [0060]); and 
a third switching element (CM2; FIG. 3 and [0060]) which includes a fifth electrode (source electrode of CM2; FIG. 3 and [0060]) connected to the second electrode (drain electrode of DM) (FIG. 3 and [0060]), a third gate electrode (gate electrode of CM2; FIG. 3 and [0060]) connected to a second control line (C2[i] line; FIG. 3 and [0060]) (FIG. 3 and [0060]), and a fourth sixth electrode (drain electrode of CM2; FIG. 3 and [0060]) connected to a second node (CM2-OLED2 node; FIG. 3) (FIG. 3 and [0060]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display device taught by Kwon as modified to include: the features taught by Kwak, such that Kwon as modified teaches: further comprising: a second switching element which includes a third electrode connected to the second electrode (the second electrode taught by Kwon as modified combined with the second switching element, third electrode, and second electrode taught by Kwak), a second gate electrode connected to a first control line to which the first control signal is input (second gate electrode, first control line, and first control signal taught by Kwak), and a fourth electrode connected to the first node (the first node taught by Kwon as modified combined with the fourth electrode and first node taught by Kwak); and a third switching element which includes a fifth electrode connected to the second electrode (the second electrode taught by Kwon as modified combined with the third switching element, fifth electrode, and second electrode taught by Kwak), a third gate electrode connected to a second control line (the third gate electrode and second control line taught by Kwak), and a fourth sixth electrode connected to the second node (the second node taught by Kwon as modified combined with the fourth sixth electrode and second node taught by Kwak), to “reduc[e] the number of lines and elements, and… increase[ the] lifetime of… light emitting elements.”  (Kwak: [0013]).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Kimura, in further view of Qing, and in further view of Ryu.

Regarding claim 19, Kwon (FIG. 3) as modified by Kimura and Qing teaches:
The display device of claim 12, further comprising: 
a fourth switching element (Kwon: M1; FIG. 3 and [0041]) which comprises a seventh electrode (Kwon: M1 electrode connected to M2 gate electrode; FIG. 3 and [0041]) connected to the first gate electrode (Kwon: M2 gate electrode) (Kwon: FIG. 3, [0041], and [0042]), a fourth gate electrode (Kwon: M1 gate electrode; FIG. 3 and [0041]) connected with a scan line (Kwon: Sn; FIG. 3 and [0041]) (Kwon: FIG. 3 and [0041]), and a eighth electrode (Kwon: M1 electrode connected to Dm; FIG. 3 and [0041]) connected to a data line (Kwon: Dm; FIG. 3 and [0041]) (Kwon: FIG. 3 and [0041]).  
	However, it is noted that Kwon as modified by Kimura and Qing does not teach:
a fifth switching element which comprises a ninth electrode connected to the second electrode, a fifth gate electrode connected with a sensing control line, and a tenth electrode connected with the data line.
	Ryu (FIG. 3) teaches:
a fifth switching element (M4; FIG. 3 and [0063]) which comprises a ninth electrode (M4 electrode connected to M3; FIG. 3 and [0063]) connected to a second electrode (M2 electrode connected to M3; FIG. 3 and [0062]) (M4 electrode connected to M2 electrode via M3; FIG. 3, [0062], and [0063]), a fifth gate electrode (M4 gate electrode; FIG. 3 and [0063]) connected with a sensing control line (CLn; FIG. 3 and [0063]) (FIG. 3 and [0063]), and a tenth electrode (M4 electrode connected to Dm; FIG.3 and [0063]) connected with the data line (Dm; FIG. 3 and [0063]) (FIG. 3 and [0063]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display device taught by Kwon as modified to include: the features taught by Ryu, such that Kwon as modified teaches: the claimed features, because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, a display device that displays an image with uniform brightness taught by Ryu ([0027]) is comparable to the display device that displays an image with uniform brightness taught by Kwon as modified (Kwon: [0003]) because they are display devices that display an image with uniform brightness.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the display device taught by Kwon as modified to include: the features taught by Ryu, with the predictable result of providing a display device that displays an image with uniform brightness.


Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 12-14 and/or 17 of U.S. Patent No. 11,081,045 B2 and/or in view of Ryu.  Although the claims at issue are not identical, they are not patentably distinct from each other because:
The patent claims include all of the limitations of the instant application claims 1 and 12.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).


Instant Application

US 11,081,045 B2 
1. A display device, comprising: 
     a driving power source line; 
     5a first switching element which comprises a first electrode, a second electrode, and a first gate electrode, the first electrode being connected to the driving power source line; 






















     a first light emitting diode which comprises a first anode electrode connected to a first node and a first cathode electrode connected to a second node; and 
     a second light emitting diode which comprises a second anode electrode connected 10to the second node and a second cathode electrode connected to the first node, 





     wherein the first anode electrode connected to the second electrode when a first control signal having a voltage value of an ON level is input, and 
     wherein the second anode electrode connected to the second electrode when a second control signal having the voltage value of the ON level is input.



12. A display device, comprising: 
     a first switching element which comprises a first gate electrode connected to a first node, a first electrode connected to a driving power source line, and a second electrode connected to a second node; 

     a second switching element which comprises a second gate electrode connected to a scan line, a third electrode connected to the first node, and a fourth electrode connected to a data line; 
     a third switching element which comprises a fifth electrode connected to the second node, a third gate electrode connected to a first light emission control line, and a sixth electrode connected to a third node; 
     a fourth switching element which comprises a seventh electrode connected to the second node, a fourth gate electrode connected to a second light emission control line, and an eighth electrode connected to a fourth node; 
     a fifth switching element which comprises a ninth electrode connected to the second node, a fifth gate electrode connected to a sensing control line, and a tenth electrode connected to a sensing voltage line; 

     a first light emitting diode which comprises a first element electrode connected with the third node and a second element electrode connected with the fourth node; 
     a second light emitting diode which comprises a third element electrode connected with the fourth node and a fourth element electrode connected with the third node; and 

     a first switch which selectively connects a common power source line with the third node or the fourth node, 

     wherein a voltage of a first power source of the common power source line is applied to the eighth electrode, the second element electrode, and the third element electrode through the first switch, and 
     wherein a voltage of a second power source of the common power source line is applied to the sixth electrode, the first element electrode, and the fourth element electrode through the first switch, and 
     wherein the first light emitting diode emits light by a current flowing from the first element electrode toward the second element electrode, and the second light emitting diode emits light by a current flowing from the third element electrode toward the fourth element electrode.
2. The display device of claim 1, wherein the first light emitting diode emits light by a current flowing from the first anode electrode toward the first cathode electrode, and the second light emitting diode emits light a current flowing from the second anode element electrode toward the second cathode electrode.
12.  … wherein the first light emitting diode emits light by a current flowing from the first element electrode toward the second element electrode, and the second light emitting diode emits light by a current flowing from the third element electrode toward the fourth element electrode.
3. The display device of claim 1, further comprising: 



     a second switching element which includes a third electrode connected to the second electrode, a second gate electrode connected to a first control line to which the first control signal is input, and a fourth electrode connected to the first node; and 

     25a third switching element which includes a fifth electrode connected to the second electrode, a third gate electrode connected to a second control line, and a fourth sixth electrode connected to the second node.
12.  … 

… a second electrode connected to a second node; 
…
     a third switching element which comprises a fifth electrode connected to the second node, a third gate electrode connected to a first light emission control line, and a sixth electrode connected to a third node; 


     a fourth switching element which comprises a seventh electrode connected to the second node, a fourth gate electrode connected to a second light emission control line, and an eighth electrode connected to a fourth node…. 
4. The display device of claim 3, further comprising: a first switch which selectively connects a common power source line to one of the first node and second node.
12.  … 
     a first switch which selectively connects a common power source line with the third node or the fourth node….
5. The display device of claim 4, wherein the first switch is connected to the 5first node when the second switching element is turned on by the voltage value of the ON level of the first control signal.
12.  … 
     a third switching element which comprises a fifth electrode connected to the second node, a third gate electrode connected to a first light emission control line, and a sixth electrode connected to a third node; 
…
     a first light emitting diode which comprises a first element electrode connected with the third node and a second element electrode connected with the fourth node; 
…
     a first switch which selectively connects a common power source line with… the fourth node, 
     wherein a voltage of a first power source of the common power source line is applied to the eighth electrode, the second element electrode, and the third element electrode through the first switch, and 
…
     wherein the first light emitting diode emits light by a current flowing from the first element electrode toward the second element electrode….
6. The display device of claim 4, wherein the second switch is connected to the second node when the third switching element is turned on by the voltage value of the ON 10level of the second control signal.
12.  … 
     a fourth switching element which comprises a seventh electrode connected to the second node, a fourth gate electrode connected to a second light emission control line, and an eighth electrode connected to a fourth node; 
…
     a second light emitting diode which comprises a third element electrode connected with the fourth node and a fourth element electrode connected with the third node;
     a first switch which selectively connects a common power source line with the third node…, 
…
     wherein a voltage of a second power source of the common power source line is applied to the sixth electrode, the first element electrode, and the fourth element electrode through the first switch, and
     wherein… the second light emitting diode emits light by a current flowing from the third element electrode toward the fourth element electrode.
7. The display device of claim 1, further comprising: 



     a fourth switching element which comprises a seventh electrode connected to the first gate electrode, a fourth gate electrode connected with a scan line, and a eighth 15electrode connected to a data line: and 

     a fifth switching element which comprises a ninth electrode connected to the second electrode, a fifth gate electrode connected with a sensing control line, and a tenth electrode connected with a sensing voltage line.
12.  … 
     a first switching element which comprises a first gate electrode connected to a first node… and a second electrode connected to a second node; 
     a second switching element which comprises a second gate electrode connected to a scan line, a third electrode connected to the first node, and a fourth electrode connected to a data line;
…
     a fifth switching element which comprises a ninth electrode connected to the second node, a fifth gate electrode connected to a sensing control line, and a tenth electrode connected to a sensing voltage line….
8. The display device of claim 1, further comprising: 


     a fourth switching element which comprises a seventh electrode connected to the first gate electrode, a fourth gate electrode connected with a scan line, and a eighth electrode connected to a data line; and 

     a fifth switching element which comprises a ninth electrode connected to the 25second electrode, a fifth gate electrode connected with a sensing control line, and a tenth electrode connected with the data line.
12.  … 
     a first switching element which comprises a first gate electrode connected to a first node…; 
…
     a second switching element which comprises a second gate electrode connected to a scan line, a third electrode connected to the first node, and a fourth electrode connected to a data line….

9. The display device of claim 1, further comprising: 


     a first capacitor between the first gate electrode and the driving power source line.
12.  ...
     a first switching element which comprises a first gate electrode connected to a first node…. 

17. The display device of claim 12, wherein a first capacitor is disposed between the driving power source line and the first node.
10. The display device of claim 1, wherein each of the first light emitting diode and the second light emitting diode includes a plurality of micro light emitting diodes.
13. The display device of claim 12, wherein each of the first light emitting diode and the second light emitting diode includes a plurality of micro light emitting diodes.
11. The display device of claim 10, wherein the micro light emitting diode 5includes a luminescent material having an inorganic crystal structure.
14. The display device of claim 13, wherein the micro light emitting diode includes a luminescent material having an inorganic crystal structure and provided between two electrodes disposed to face each other.


12. A display device, comprising: 
     a driving power source line; 
     a first switching element which comprises a first electrode, a second electrode, and 10a first gate electrode, the first electrode being connected to the driving power source line; 






















     a first light emitting diode which comprises a first anode electrode connected to a first node and a first cathode electrode connected to a second node; 
     a second light emitting diode which comprises a second anode electrode connected to the second node and a second cathode electrode connected to the first node; and 
     15a first switch which selectively connects a common power source line to one of the first node and second node.






























	
12. A display device, comprising: 
     a first switching element which comprises a first gate electrode connected to a first node, a first electrode connected to a driving power source line, and a second electrode connected to a second node; 

     a second switching element which comprises a second gate electrode connected to a scan line, a third electrode connected to the first node, and a fourth electrode connected to a data line; 
     a third switching element which comprises a fifth electrode connected to the second node, a third gate electrode connected to a first light emission control line, and a sixth electrode connected to a third node; 
     a fourth switching element which comprises a seventh electrode connected to the second node, a fourth gate electrode connected to a second light emission control line, and an eighth electrode connected to a fourth node; 
     a fifth switching element which comprises a ninth electrode connected to the second node, a fifth gate electrode connected to a sensing control line, and a tenth electrode connected to a sensing voltage line; 

     a first light emitting diode which comprises a first element electrode connected with the third node and a second element electrode connected with the fourth node; 
     a second light emitting diode which comprises a third element electrode connected with the fourth node and a fourth element electrode connected with the third node; and 
     a first switch which selectively connects a common power source line with the third node or the fourth node, 
     wherein a voltage of a first power source of the common power source line is applied to the eighth electrode, the second element electrode, and the third element electrode through the first switch, and 
     wherein a voltage of a second power source of the common power source line is applied to the sixth electrode, the first element electrode, and the fourth element electrode through the first switch, and 
     wherein the first light emitting diode emits light by a current flowing from the first element electrode toward the second element electrode, and the second light emitting diode emits light by a current flowing from the third element electrode toward the fourth element electrode.
13. The display device of claim 12, wherein the common power source line is connected to the first node when a first control signal having a voltage value of an ON 20level is input, and 
     wherein the common power source line is connected to the second node when a second control signal having the voltage value of the ON level is input.
12.  … 
     a third switching element which comprises a fifth electrode connected to the second node, a third gate electrode connected to a first light emission control line, and a sixth electrode connected to a third node; 
     a fourth switching element which comprises a seventh electrode connected to the second node, a fourth gate electrode connected to a second light emission control line, and an eighth electrode connected to a fourth node; 
…
     a first light emitting diode which comprises a first element electrode connected with the third node and a second element electrode connected with the fourth node; 
     a second light emitting diode which comprises a third element electrode connected with the fourth node and a fourth element electrode connected with the third node; and 
     a first switch which selectively connects a common power source line with the third node or the fourth node, 
     wherein a voltage of a first power source of the common power source line is applied to the eighth electrode, the second element electrode, and the third element electrode through the first switch, and 
     wherein a voltage of a second power source of the common power source line is applied to the sixth electrode, the first element electrode, and the fourth element electrode through the first switch, and
     wherein the first light emitting diode emits light by a current flowing from the first element electrode toward the second element electrode, and the second light emitting diode emits light by a current flowing from the third element electrode toward the fourth element electrode.
14. The display device of claim 13, wherein the first anode electrode connected 25to the second electrode when the common power source line is connected to the first node.  
12.  …
     a first switching element which comprises… a second electrode connected to a second node; 
…
     a fourth switching element which comprises a seventh electrode connected to the second node, a fourth gate electrode connected to a second light emission control line, and an eighth electrode connected to a fourth node; 
…
     a first light emitting diode which comprises a first element electrode connected with the third node and a second element electrode connected with the fourth node; 
          a second light emitting diode which comprises a third element electrode connected with the fourth node and a fourth element electrode connected with the third node; and 
…
     a first switch which selectively connects a common power source line with the third node…, 
…
     wherein a voltage of a second power source of the common power source line is applied to the sixth electrode, the first element electrode, and the fourth element electrode through the first switch, and
…
     wherein… the second light emitting diode emits light by a current flowing from the third element electrode toward the fourth element electrode.
15. The display device of claim 13, wherein the second anode electrode connected to the second electrode when the common power source line is connected to the second node.  
12.  …
     a first switching element which comprises… a second electrode connected to a second node; 
…
     a third switching element which comprises a fifth electrode connected to the second node, a third gate electrode connected to a first light emission control line, and a sixth electrode connected to a third node;
…
     a first light emitting diode which comprises a first element electrode connected with the third node and a second element electrode connected with the fourth node; 
     a second light emitting diode which comprises a third element electrode connected with the fourth node and a fourth element electrode connected with the third node; and 
     a first switch which selectively connects a common power source line with… the fourth node, 
     wherein a voltage of a first power source of the common power source line is applied to the eighth electrode, the second element electrode, and the third element electrode through the first switch, and
…
     wherein the first light emitting diode emits light by a current flowing from the first element electrode toward the second element electrode….
16. The display device of claim 12, wherein the first light emitting diode emits light by a current flowing from the first anode electrode toward the first cathode electrode, and the second light emitting diode emits light a current flowing from the second anode element electrode toward the second cathode electrode.  
12.  … wherein the first light emitting diode emits light by a current flowing from the first element electrode toward the second element electrode, and the second light emitting diode emits light by a current flowing from the third element electrode toward the fourth element electrode.
17. The display device of claim 12, further comprising: 

     a second switching element which includes a third electrode connected to the second electrode, a second gate electrode connected to a first control line to which the first control signal is input, and a fourth electrode connected to the first node; and 
     10a third switching element which includes a fifth electrode connected to the second electrode, a third gate electrode connected to a second control line, and a fourth sixth electrode connected to the second node.  
12.  … 
     a first switching element which comprises… a second electrode connected to a second node; 
…
     a third switching element which comprises a fifth electrode connected to the second node, a third gate electrode connected to a first light emission control line, and a sixth electrode connected to a third node; 


     a fourth switching element which comprises a seventh electrode connected to the second node, a fourth gate electrode connected to a second light emission control line, and an eighth electrode connected to a fourth node…. 
18. The display device of claim 12, further comprising: 




     15a fourth switching element which comprises a seventh electrode connected to the first gate electrode, a fourth gate electrode connected with a scan line, and a eighth electrode connected to a data line; and 
     a fifth switching element which comprises a ninth electrode connected to the second electrode, a fifth gate electrode connected with a sensing control line, and a tenth 20electrode connected with a sensing voltage line.  
12.  … 
     a first switching element which comprises a first gate electrode connected to a first node… and a second electrode connected to a second node; 

     a second switching element which comprises a second gate electrode connected to a scan line, a third electrode connected to the first node, and a fourth electrode connected to a data line; 
…
     a fifth switching element which comprises a ninth electrode connected to the second node, a fifth gate electrode connected to a sensing control line, and a tenth electrode connected to a sensing voltage line…. 
19. The display device of claim 12, further comprising: 


     a fourth switching element which comprises a seventh electrode connected to the first gate electrode, a fourth gate electrode connected with a scan line, and a eighth 25electrode connected to a data line; and 
     a fifth switching element which comprises a ninth electrode connected to the second electrode, a fifth gate electrode connected with a sensing control line, and a tenth electrode connected with the data line.  
12.  … 
    a first switching element which comprises a first gate electrode connected to a first node…; 

     a second switching element which comprises a second gate electrode connected to a scan line, a third electrode connected to the first node, and a fourth electrode connected to a data line; 

3020. The display device of claim 12, further comprising: LO-201707-059-1-US1 SMPI70251US-CA 



     KSA0472USC33a first capacitor between the first gate electrode and the driving power source line.

12.  …
     a first switching element which comprises a first gate electrode connected to a first node…;

17. The display device of claim 12, 
wherein a first capacitor is disposed between the driving power source line and the first node.



	
Regarding claim 8, claim 12 of U.S. Patent No. 11,081,045 B2 teaches:
The display device of claim 1, further comprising:
a fourth switching element which comprises a seventh electrode connected to the first gate electrode, a fourth gate electrode connected with a scan line, and a eighth electrode connected to a data line (see table above).
	However, it is noted that claim 12 of U.S. Patent No. 11,081,045 B2 does not teach:
a fifth switching element which comprises a ninth electrode connected to the 25second electrode, a fifth gate electrode connected with a sensing control line, and a tenth electrode connected with the data line.
Ryu (FIG. 3) teaches:
a fifth switching element (M4; FIG. 3 and [0063]) which comprises a ninth electrode (M4 electrode connected to M3; FIG. 3 and [0063]) connected to a second electrode (M2 electrode connected to M3; FIG. 3 and [0062]) (M4 electrode connected to M2 electrode via M3; FIG. 3, [0062], and [0063]), a fifth gate electrode (M4 gate electrode; FIG. 3 and [0063]) connected with a sensing control line (CLn; FIG. 3 and [0063]) (FIG. 3 and [0063]), and a tenth electrode (M4 electrode connected to Dm; FIG.3 and [0063]) connected with the data line (Dm; FIG. 3 and [0063]) (FIG. 3 and [0063]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display device taught by claim 12 of U.S. Patent No. 11,081,045 B2 to include: the features taught by Ryu, such that claim 12 of U.S. Patent No. 11,081,045 B2 as modified teaches: the claimed features, to provide a display device that displays an image with uniform brightness taught by Ryu ([0027]).

	Regarding claim 19, claim 12 of U.S. Patent No. 11,081,045 B2 is modified in the same manner and for the same reason set forth in the discussion of claim 8 immediately above.  Thus, claim 19 is rejected under similar rationale as claim 8 immediately above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.


/K. K./
Examiner, Art Unit 2626
/Michael J Jansen II/Primary Examiner, Art Unit 2626